Citation Nr: 1403442	
Decision Date: 01/27/14    Archive Date: 02/10/14

DOCKET NO.  13-25 043	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S.J. Janec, Counsel



INTRODUCTION

The Veteran had active military service from January 1967 to November 1968. 

This matter comes before the Board of Veterans' Appeals (Board) from an October 2012 rating decision of the Salt Lake City, Utah, Regional Office (RO) of the Department of Veterans Affairs (VA) that, in relevant part, granted service connection for PTSD and assigned a 10 percent rating effective November 10, 2011.  The Veteran filed a notice of disagreement with the rating assigned.  

In an October 2013 rating decision, the RO granted a 30 percent rating effective November 10, 2011.  The Veteran has continued his appeal.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In his August 2013 substantive appeal, the Veteran requested a hearing before a Veterans Law Judge at the RO.  No hearing has been scheduled and there is no indication that the Veteran's hearing request has been withdrawn in writing.  

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a Travel Board hearing before a Veterans Law Judge at the earliest available opportunity, unless otherwise indicated, with appropriate notification to the Veteran and his representative at his address of record at least 30 days prior to the hearing date in accordance with 38 C.F.R. § 19.76 (2013).  A copy of the notification letter must be placed in the claims file.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

